Case 1:19-cv-11764-AT Document 65 Filed G4

  

USDC SDNY

DiS [) = 3 Ee K S DOCUMENT
wy IAW GROUF RLHOTRONIGAELY FILED

Employment Lawyers Representing E a
: ‘ DATE FILED: 4/9/2021

 

April 8, 2021

Hon. Analisa Torres

USS. District Judge, Southern District of New York
500 Pearl Street

New York, New York 10007

VIA ECF

Re:

Arlene Delgado v. Donald J. Trump for President, Inc., et. al., No. 1:19-cv-11764-AT

Dear Judge Torres:

This firm represents the above-referenced Plaintiff. We write, with Defendants’ consent,

to respectfully request a one-week extension of the deadlines imposed in the Court’s March 26,
2021 Order (Dkt. 63). There have been no prior requests for this relief.

We make this request because lead counsel Abraham Melamed was out of the office from

March 26, 2021 through April 6, 2021 in observance of Passover, and having an additional week
will ensure we are able to properly amend the complaint and brief a motion for a permanent
injunction. If granted, the new schedule would be:

1.

2.

3.

4.

Plaintiff shall file an amended complaint by April 16, 2021;

Defendants shall file their supplemental motion to compel and Plaintiff shall file her
motion for a permanent injunction by April 23, 2021;

The parties shall file their opposition papers by May 6, 2021; and

The parties shall file any replies by May 14, 2021.

We thank the Court for its time and consideration of this request.

GRANTED. Plaintiff shall file her amended complaint by April 16, 2021. By April 23, 2021, the parties shall file
their motions. By May 6, 2021, the parties shall file their opposition papers. By May 14, 2021, the parties may

reply.

SO ORDERED.

Dated: April 9, 2021
New York, New York

On

 

ANALISA TORRES
United States District Judge
